

117 HR 165 IH: Improving Access to Homes for Heroes Act of 2021
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 165IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Green of Texas introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the inclusion of veterans in housing planning and an annual report on housing assistance to veterans, and for other purposes.1.Short titleThis Act may be cited as the Improving Access to Homes for Heroes Act of 2021.2.Inclusion of veterans in housing planning(a)Public housing agency plansSection 5A(d)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437c–1(d)(1)) is amended by striking and disabled families and inserting , disabled families, and veterans (as such term is defined in section 101 of title 38, United States Code).(b)Comprehensive housing affordability strategies(1)In generalSection 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) is amended—(A)in subsection (b)(1), by inserting veterans (as such term is defined in section 101 of title 38, United States Code), after acquired immunodeficiency syndrome,;(B)in subsection (b)(20), by striking and service and inserting veterans service, and other service; and(C)in subsection (e)(1), by inserting veterans (as such term is defined in section 101 of title 38, United States Code), after homeless persons,.(2)Consolidated plansThe Secretary of Housing and Urban Development shall revise the regulations relating to submission of consolidated plans (part 91 of title 24, Code of Federal Regulations) in accordance with the amendments made by paragraph (1) of this subsection to require inclusion of appropriate information relating to veterans and veterans service agencies in all such plans.3.Annual report on housing assistance to veterans(a)In generalNot later than December 31 of each year, the Secretary of Housing and Urban Development shall submit a report on the activities of the Department of Housing and Urban Development relating to veterans during such year to the following:(1)The Committee on Banking, Housing, and Urban Affairs of the Senate.(2)The Committee on Veterans' Affairs of the Senate.(3)The Committee on Appropriations of the Senate.(4)The Committee on Financial Services of the House of Representatives.(5)The Committee on Veterans' Affairs of the House of Representatives.(6)The Committee on Appropriations of the House of Representatives.(7)The Secretary of Veterans Affairs.(b)ContentsEach report required under subsection (a) shall include the following information with respect to the year for which the report is submitted:(1)The number of homeless veterans provided assistance under the program of housing choice vouchers for homeless veterans under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)), the socioeconomic characteristics and racial characteristics of such homeless veterans, and the number, types, and locations of entities contracted under such section to administer the vouchers.(2)The number of homeless veterans provided assistance under the Tribal HUD–VA Supportive Housing Program (HUD–VASH) authorized by the Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L. 113–235; 128 Stat. 2733) the socioeconomic characteristics and racial characteristics of such homeless veterans, and the number, types, and locations of entities contracted under such section to administer the vouchers.(3)A summary description of the special considerations made for veterans under public housing agency plans submitted pursuant to section 5A of the United States Housing Act of 1937 (42 U.S.C. 1437c–1) and under comprehensive housing affordability strategies submitted pursuant to section 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705).(4)A description of the activities of the Special Assistant for Veterans Affairs.(5)A description of the efforts of the Department of Housing and Urban Development to coordinate the delivery of housing and services to veterans with other Federal departments and agencies, including the Department of Defense, Department of Justice, Department of Labor, Department of Health and Human Services, Department of Veterans Affairs, Interagency Council on Homelessness, and the Social Security Administration.(6)The cost to the Department of Housing and Urban Development of administering the programs and activities relating to veterans.(7)Any other information that the Secretary considers relevant in assessing the programs and activities of the Department of Housing and Urban Development relating to veterans.(c)Assessment of housing needs of very low-Income veteran families(1)In generalFor the first report submitted pursuant to subsection (a) and every fifth report thereafter, the Secretary of Housing and Urban Development shall—(A)conduct an assessment of the housing needs of very low-income veteran families (as such term is defined in paragraph 5); and(B)shall include in each such report findings regarding such assessment.(2)ContentEach assessment under this subsection shall include—(A)conducting a survey of, and direct interviews with, a representative sample of very low-income veteran families (as such term is defined in paragraph 5) to determine past and current—(i)socioeconomic characteristics of such veteran families;(ii)barriers to such veteran families obtaining safe, quality, and affordable housing;(iii)levels of homelessness among such veteran families; and(iv)levels and circumstances of, and barriers to, receipt by such veteran families of rental housing and homeownership assistance; and(B)such other information that the Secretary determines, in consultation with the Secretary of Veterans Affairs and national nongovernmental organizations concerned with veterans, homelessness, and very low-income housing, may be useful to the assessment.(3)ConductIf the Secretary contracts with an entity other than the Department of Housing and Urban Development to conduct the assessment under this subsection, such entity shall be a nongovernmental organization determined by the Secretary to have appropriate expertise in quantitative and qualitative social science research.(4)FundingOf any amounts made available pursuant to section 501 of the Housing and Urban Development Act of 1970 (42 U.S.C. 1701z–1) for programs of research, studies, testing, or demonstration relating to the mission or programs of the Department of Housing and Urban Development for any fiscal year in which an assessment under this subsection is required pursuant to paragraph (1) of this subsection, $1,000,000 shall be available until expended for costs of the assessment under this subsection.(5)Very low-income veteran familyThe term very low-income veteran family means a veteran family whose income does not exceed 50 percent of the median income for the area, as determined by the Secretary with adjustments for smaller and larger families, except that the Secretary may establish an income ceiling higher or lower than 50 percent of the median for the area on the basis of the Secretary’s findings that such variations are necessary because of prevailing levels of construction costs or fair market rents (as determined under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f)).